In the
                                 Court of Appeals
                         Second Appellate District of Texas
                                  at Fort Worth
                                       No. 02-21-00112-CR

TAYTON SETH FINLEY, Appellant                     §   On Appeal from County Criminal Court No. 5

                                                  §   of Tarrant County (1607688)

V.                                                §   September 22, 2022

                                                  §   Opinion by Justice Walker

THE STATE OF TEXAS                                §   (p)

                                          JUDGMENT

            This court has considered the record on appeal in this case and holds that there

     was error in the trial court’s judgment. It is ordered that the judgment of the trial

     court is reversed, and this case is remanded to the trial court for a new trial.

                                             SECOND DISTRICT COURT OF APPEALS



                                             By /s/ Brian Walker
                                                Justice Brian Walker